internal_revenue_service number release date index number ------------------------------------- ---------------------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-165644-04 date date corporation x y z ------------------------------------- ------------------------ ---------- ------------------- ------------------- legend dear ---------------- this letter responds to your letter dated date requesting a ruling under sec_41 of the internal_revenue_code the represented facts are as follows corporation is an accrual_method taxpayer that utilizes an x taxable_year taxpayer is the common parent of a sec_41 controlled_group from the inception of the credit_for_increasing_research_activities research_credit corporation and its controlled_group utilized the standard method of sec_41 to calculate the research_credit for the taxable_year ending on y corporation elected on behalf of itself and the members of its sec_41 controlled_group to utilize the alternative_incremental_research_credit airc rules under sec_41 to calculate its research_credit corporation has continued to use the airc before the due_date for its return including extensions for the taxable_year ending on z corporation submitted a request to revoke its election to determine its research_credit under the airc rules of sec_41 for qualified_research_expenses paid_or_incurred on or after the taxable_year ending on z and all subsequent years for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of ' c sec_41 provides that any election under ' c a shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary plr-165644-04 sec_41 provides that in determining the amount of the credit under i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit if any allowable by sec_41 to each member shall be its proportionate shares of the qualified_research_expenses and basic_research_payments giving rise to the credit based solely on the facts and representations made we conclude that corporation and its sec_41 controlled_group may calculate the research_credit for the taxable_year ending on z and all succeeding years under the standard method of sec_41 without regard to sec_41 provided that corporation does not make an election to determine its research_credit under the airc rules of sec_41 in a later year except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures corporation or any member of its sec_41 controlled_group treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries cc
